Title: Enclosure: Edward Telfair to Henry Knox, 20 July 1790
From: Telfair, Edward
To: Knox, Henry



Sir
State-house, Augusta [Ga.], 20th July 1790.

On the 2nd inst: I received a letter from Timothy Barnard Esquire, dated Flint River the 23’rd ultimo, whereupon the enclosed

proclamation of the 2’nd inst: was issued—I was hopeful that this measure would have prevented further outrage contrary however to expectation I received a second letter from Mr Barnard of date the 12’th on which my proclamation of yesterday was founded—herewith are transmitted the Executive proceedings in both cases.
The transactions appear to be of a mysterious nature, as no information whatever has as yet been obtained of the names of the offenders—you will readily perceive that every exertion on my part is making to discover and bring to justice those daring violators of the public tranquility.
It will afford me a singular satisfaction, if my proceedings meet the approbation of the President of the United States, and should any additional matter occur to him in the premises, I should be happy to receive immediate information.
When the President shall determine the rank of officers commanding in the event of a connection of the militia with the federal troops, it is my earnest desire to be speedily informed thereof. I have the honor to be Sir Your most hble servt

Edwd Telfair.

